Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 09/23/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. US Pub 2019/0098667 (hereinafter “Lai”)
Regarding claim 1
Lai discloses a random access method performed by a first terminal (e.g. “eMTC UE 301” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising:
receiving, from a base station (i.e. “network equipment 303” in Fig. 3A), physical random access channel (PRACH) configuration information (“Here, the eMTC UE 301 transmits a first message (Msg1) 305a while the eMTC UE 302 also transmits a Msg1 305b roughly around the same time. For example, the eMTC UEs 301-302 may transmit the PRACH during the same subframe.” [0101]) including information on random access (RA) resource(s) used for transmission and reception of RA preamble(s) and random access response (RAR) configuration information used for transmission and reception of RAR(s) (“An eMTC UE initiates random-access by transmitting a preamble sequence to an eNB on the random access channel (RACH) (also referred to as Msg1) in a time-frequency resource. The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB). The eMTC UE selects one of sixty-four (64) RACH preambles to transmit in a PRACH time-frequency resource.” [0046]);
transmitting a first RA preamble (i.e. “Msg 1 305a” in Fig. 3a) to the base station (i.e. “network equipment 303” in Fig. 3A) based on the information on the RA resource(s) (“Here, the eMTC UE 301 transmits a first message (Msg1) 305a” [0101]; Fig. 3A);
when the first RA preamble is transmitted, performing a monitoring operation for receiving a first RAR (i.e. Msg 2 310” in Fig. 3A) that is a response to the first RA preamble (“In response to the Msg1 305a-b, the network equipment 303 sends a second message (Msg2) 310 to both the eMTC UE 301 and the eMTC UE 302. The network equipment 303 transmits the Msg2 310 on PDSCH and the corresponding DL grant on M-PDCCH. As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH.” [0102]); and
selecting the first RAR for the first terminal (e.g. “eMTC UE 301” in Fig. 3A) from one or multiple RARs using the RAR configuration information in the monitoring operation (“The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102] and furthermore “Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission.” [0102]).

Regarding claim 2
Lai previously discloses the random access method according to claim 1, 
Lai further discloses wherein the information on RA resource(s) (e.g. PRACH) includes information indicating location(s) of resource(s) (i.e. time-frequency resource) used for transmission and reception of the RA preamble(s) and information indicating a preamble set composed of RA preamble sequences (“An eMTC UE initiates random-access by transmitting a preamble sequence to an eNB on the random access channel (RACH) (also referred to as Msg1) in a time-frequency resource. The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB). The eMTC UE selects one of sixty-four (64) RACH preambles to transmit in a PRACH time-frequency resource.” [0046]).

Regarding claim 3
Lai previously discloses the random access method according to claim 1, 
Lai further discloses wherein the RAR configuration information includes at least one of information indicating a selection criterion (e.g. different repetition for different coverage enhancement level) for the first RAR among the one or multiple RARs and information indicating a number of the one or multiple RARs (“Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission. In some embodiments, the eMTC UEs 301-302 operate in enhanced coverage, thus requiring M-PDCCH repetition 311 and RAR repetition 312. In one embodiment, the number of repetitions is based on the coverage enhancement (CE) level of the eMTC UE 301-302, where a higher CE level may have more repetitions than a lower CE level.” [0102]).

Regarding claim 6
Lai previously discloses the random access method according to claim 1, 
Lai further discloses wherein the first RAR selected from among the multiple RARs including an RA preamble indicator identical to an RA preamble indicator for identifying a sequence of the first RA preamble is randomly selected from among the multiple RARs (“The eMTC UE 201 transmits a preamble sequence 205 to the network equipment 202 as a first message in a time-frequency resource. In some embodiments, the preamble sequence 205 may be one of sixty-four (64) available PRACH preambles.” [0094]).

Regarding claim 7
Lai previously discloses the random access method according to claim 1, 
Lai further discloses wherein the one or multiple RARs are identified by a random access-radio network temporary identifier (RA-RNTI) identical to a first RA-RNTI generated based on a location of a time-frequency resource in which the first RA preamble used by the first terminal is transmitted (“The RAR 210 is sent in the PDSCH scheduled by an M-PDCCH with CRC scrambled by the RA-RNTI. Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]).

Regarding claim 10
Lai discloses a random access method performed by a base station (i.e. “network equipment 303” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising: 
transmitting, to a terminal (e.g. “eMTC UE 301” in Fig. 3A), physical random access channel (PRACH) configuration information (“Here, the eMTC UE 301 transmits a first message (Msg1) 305a while the eMTC UE 302 also transmits a Msg1 305b roughly around the same time. For example, the eMTC UEs 301-302 may transmit the PRACH during the same subframe.” [0101]) including information on random access (RA) resource(s) used for transmission and reception of RA preamble(s) and random access response (RAR) configuration information used for transmission and reception of RAR(s) (“An eMTC UE initiates random-access by transmitting a preamble sequence to an eNB on the random access channel (RACH) (also referred to as Msg1) in a time-frequency resource. The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB). The eMTC UE selects one of sixty-four (64) RACH preambles to transmit in a PRACH time-frequency resource.” [0046]); 
detecting an RA preamble (i.e. “Msg 1 305a” in Fig. 3a) transmitted from one or more terminals by performing a monitoring operation in an RA resource indicated by the information on the RA resource(s) (“The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102]); 
generating one or multiple RARs for the one or more terminals by using the RAR configuration information to respond to the detected RA preamble (“Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission.” [0102]); and 
transmitting the one or multiple RARs to the one or more terminals (“In response to the Msg1 305a-b, the network equipment 303 sends a second message (Msg2) 310 to both the eMTC UE 301 and the eMTC UE 302. The network equipment 303 transmits the Msg2 310 on PDSCH and the corresponding DL grant on M-PDCCH. As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH.” [0102]).

Regarding claim 11
The random access method according to claim 10, wherein the information on RA resource(s) includes information indicating location(s) of resource(s) used for transmission and reception of RA preamble(s) and information indicating a preamble set composed of RA preamble sequences.
The scope and subject matter of method claim 11 is similar to the scope and subject matter as claimed in method claim 2. Therefore method claim 11 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 12
The random access method according to claim 10, wherein the RAR configuration information includes at least one of information indicating a selection criterion for the first RAR among the one or multiple RARs and information indicating a number of the one or multiple RARs.
The scope and subject matter of method claim 12 is similar to the scope and subject matter as claimed in method claim 3. Therefore method claim 12 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 4, 5, 8, 9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, and in view of Lee US Pub 2018/0049244 (hereinafter “Lee”). 
Regarding claim 4
Lai previously discloses the random access method according to claim 3, 
Lai further discloses wherein the information indicating the selection criterion for the first RAR includes at least one of RAR group configuration information (“Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]), RAR group indication information (“The RAR 210 may include an uplink grant, a temporary cell-RNTI (TC-RNTI), and a timing advance value (to compensate for round-trip delay caused by distance between the eMTC UE 201 and the network equipment 202).” [0095]), RAR transmission pattern information expressed in a time domain (“The RAR 210, in one embodiment, also includes a time-frequency resource index used to alleviate congestion during random access of eMTC UEs 201.” [0095]), information on a number of RARs (“the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives” [0095]), RAR sequence number information (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201.” [0095]), 

In an analogous art, Lee discloses configuration information of response data unit(s) included in an RAR, and information indicating a response data unit to be selected when a plurality of response data units are included in an RAR (“Also, the RA preamble may further include an indicator indicating the size of the data unit to be transmitted by the terminal (for example, the size of the data unit stored in the transmission buffer of the terminal). The data unit to be transmitted by the terminal (for example, the data unit stored in the transmission buffer of the terminal) may be referred to as an ‘uplink data unit’. Alternatively, a preamble sequence indicating the size of the uplink data unit between the terminal and the base station may be set in advance. For example, a preamble sequence #1 may indicate that the size of the uplink data unit is 1 RB, a preamble sequence #2 may indicate that the size of the uplink data unit is 2 RBs, and a preamble sequence #3 may indicate that the size of the uplink data unit is 3 RBs. Accordingly, the RA preamble may be set based on the preamble sequence indicating the size of the uplink data unit.” [0202]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, 

Regarding claim 5
Lai previously discloses the random access method according to claim 1, 
wherein the first RAR selected from among the one or multiple RARs including a preamble indicator for identifying a sequence of the first RA preamble transmitted by the first terminal is indicated by the RAR configuration information (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives. Thus, if two or more eMTC UEs 201 transmit the same preamble sequence 205, the network equipment 202 may reply with a single RAR 210.” [0095]).
Lai does not specifically teach a preamble indicator.
In an analogous art, Lee discloses one or multiple RARs including a preamble indicator (e.g. “preamble index”) for identifying a sequence (“Here, the preamble sequence may be indicated using a ‘preamble index’. For example, the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]) of the first RA preamble transmitted by the first terminal is indicated by the RAR configuration information (“The base station may receive the RA preamble through the PRACH and identify the preamble sequence of the received RA preamble. The base station may generate a RA response including the identified preamble sequence.” [0086]).
(Lee [0197]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Lai previously discloses the random access method according to claim 1, 
Lai further discloses wherein each of the one or multiple RARs includes resource allocation information for an RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103])
Lai does not specifically teach an RA preamble indicator for identifying an RA preamble sequence. 
	In an analogous art, Lee discloses an RA preamble indicator (i.e. “preamble index”) for identifying an RA preamble sequence (“Here, the preamble sequence may be indicated using a ‘preamble index’. For example, the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Lai previously discloses the random access method according to claim 1, 
Lai does not specifically teach wherein when the first RAR selected by the first terminal is composed of a plurality of response data units each of which includes an RA preamble indicator identical to an RA preamble indicator for identifying a sequence of the first RA preamble transmitted by the first terminal and resource allocation information for an RA MSG #3, a response data unit indicated by the RAR configuration information is selected, or one response data unit is randomly selected among the plurality of response data units or response data units indicated by the RAR configuration information.
In an analogous art, Lee discloses wherein when the first RAR selected by the first terminal is composed of a plurality of response data units (“The RA response may include information indicating the resource allocated for transmitting the uplink data unit.” [0024]) each of which includes an RA preamble indicator identical to an RA preamble indicator for identifying a sequence of the first RA preamble transmitted by the first terminal (“The base station may receive the RA preamble from the terminal, and identify that the scheduling for uplink transmission of the data unit is requested based on the received RA preamble. Also, the base station may obtain the indicator indicating the size of the uplink data unit included in the RA preamble (or the preset preamble sequence) or the indicator indicating the size of the uplink data unit included in the separate message, and identify the size of the uplink data unit based on the obtained indicator (or preamble sequence).” [0206]) and resource allocation information for an RA MSG #3, a response data unit indicated by the RAR configuration information is selected (“The time and frequency resource allocated for transmitting the uplink data unit may be set based on the indicator (or preamble sequence) indicating the size of the uplink data unit received from the terminal.” [0207]), or one response data unit is randomly selected among the plurality of response data units or response data units indicated by the RAR configuration information (“If the indicator indicating the size of the uplink data unit is not included in the RA preamble, the terminal may transmit a message including the indicator indicating the size of the uplink data unit after transmission of the RA preamble.” [0204]).

Regarding claim 13
The random access method according to claim 10, wherein the information indicating the selection criterion for the first RAR includes at least one of RAR group configuration information, RAR group indication information, RAR transmission pattern information expressed in a time domain, information on a number of RARs, RAR sequence number information, configuration information of response data unit(s) included in an RAR, and information indicating a response data unit to be selected when a plurality of response data units are included in an RAR.


Regarding claim 14
Lai previously discloses the random access method according to claim 10, 
Lai further discloses wherein each of the one or multiple RARs for the detected RA preamble includes resource allocation information for RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103]) and the resource allocation information included in the one or multiple RARs indicate different time-frequency resources (see Fig. 4A for different time-frequency PRACH resource sets).
Lai does not specifically teach an RA preamble indicator identical to an RA preamble indicator for identifying a sequence of the detected RA preamble.
In an analogous art, Lee discloses an RA preamble indicator (i.e. “preamble index”) identical to an RA preamble indicator (“The base station may receive the RA preamble through the PRACH and identify the preamble sequence of the received RA preamble. The base station may generate a RA response including the identified preamble sequence.” [0086]) for identifying a sequence of the detected RA preamble (“Here, the preamble sequence may be indicated using a ‘preamble index’. For example, the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
Lai previously discloses the random access method according to claim 10, 
Lai further discloses wherein one or more RARs among the one or multiple RARs for the detected RA preamble (“Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]), includes resource allocation information for RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103]).
Lai does not specifically teach the detected RA preamble include a plurality of response data units, each of the plurality of response data units includes resource allocation information for RA MSG #3 and an RA preamble indicator identical to an RA preamble indicator for identifying a sequence of the detected RA preamble, and the resource allocation information included in the plurality of response data units indicate different time-frequency resources.
In an analogous art, Lee discloses the detected RA preamble include a plurality of response data units (“The RA preamble may include an indicator requesting transmission of the uplink data unit and information on a size of the uplink data unit.” [0023]), each of the plurality of response data units includes resource allocation information for RA MSG #3 (“The RA response may include information indicating the resource allocated for transmitting the uplink data unit.” [0024]
an RA preamble indicator  (i.e. “preamble index”) identical to an RA preamble indicator (“The base station may receive the RA preamble through the PRACH and identify the preamble sequence of the received RA preamble. The base station may generate a RA response including the identified preamble sequence.” [0086]) for identifying a sequence of the detected RA preamble (“Here, the preamble sequence may be indicated using a ‘preamble index’. For example, the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]), and the resource allocation information included in the plurality of response data units indicate different time-frequency resources (“Also, the RA preamble may further include an indicator indicating the size of the data unit to be transmitted by the terminal (for example, the size of the data unit stored in the transmission buffer of the terminal). The data unit to be transmitted by the terminal (for example, the data unit stored in the transmission buffer of the terminal) may be referred to as an ‘uplink data unit’. Alternatively, a preamble sequence indicating the size of the uplink data unit between the terminal and the base station may be set in advance. For example, a preamble sequence #1 may indicate that the size of the uplink data unit is 1 RB, a preamble sequence #2 may indicate that the size of the uplink data unit is 2 RBs, and a preamble sequence #3 may indicate that the size of the uplink data unit is 3 RBs. Accordingly, the RA preamble may be set based on the preamble sequence indicating the size of the uplink data unit.” [0202]).
(Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
Lai discloses a random access method performed by a base station (i.e. “network equipment 303” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising:
transmitting physical random access channel (PRACH) configuration information shared by a plurality of terminals (e.g. “eMTC UE 301, 302” in Fig. 3A) performing a contention-free random access procedure (“Here, the eMTC UE 301 transmits a first message (Msg1) 305a while the eMTC UE 302 also transmits a Msg1 305b roughly around the same time. For example, the eMTC UEs 301-302 may transmit the PRACH during the same subframe.” [0101]);
performing a monitoring operation for receiving a random access (RA) preamble indicated by the PRACH configuration information (“The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102]);
generating different random access responses (RARs) for the plurality of terminals when the RA preamble is detected (“Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission.” [0102]); and
transmitting the different RARs to the plurality of terminals (“In response to the Msg1 305a-b, the network equipment 303 sends a second message (Msg2) 310 to both the eMTC UE 301 and the eMTC UE 302. The network equipment 303 transmits the Msg2 310 on PDSCH and the corresponding DL grant on M-PDCCH. As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH.” [0102]).
	Lai does not specifically teach radio resource.
	In an analogous art, Lee discloses a random access (RA) preamble in a radio resource (“the terminal operating in a radio resource control (RRC) inactive state among a RRC idle state, the RRC inactive state, and a RRC connected state, may comprise transmitting a random access (RA) preamble to a base station when an uplink data unit to be transmitted exists in the terminal; receiving a RA response from the base station in response to the RA preamble; and transmitting a message including the uplink data unit to the base station through a resource indicated by the RA response.” [0006]) indicated by the PRACH configuration (“the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]).
(Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Lai, as modified by Lee, previously discloses the random access method according to claim 16, 
Lai further discloses in Fig. 4A wherein the PRACH configuration information includes information indicating a PRACH used by the plurality of terminals (“FIG. 4A is another diagram illustrating a random access procedure 400 between a plurality of eMTC UEs 115 (not shown) and network equipment 110 (not shown). FIG. 4A depicts the random access procedure 400 on a time-frequency plot. Assume there is one M-PDCCH for RAR corresponding to each PRACH resource set. An eMTC UE 115 can determine the M-PDCCH for RAR based on the PRACH resource used for Msg1 transmission. Here four PRACH resource sets are defined, each PRACH resource set associated with a coverage enhancement (CE level).” [0109]) and information indicating an RA preamble sequence used by the plurality of terminals (“Based on its RSRP measurement, each eMTC UE 115 determines its CE level and, consequently, selects one of the four PRACH resource sets to use corresponding to its CE level. Within this PRACH resource set, the eMTC UE 115 selects one preamble.” [0110]).

Regarding claim 18
Lai, as modified by Lee, previously discloses the random access method according to claim 16, 
Lai further discloses wherein a plurality of RA preambles generated by the plurality of terminals have a same RA preamble sequence indicated by the PRACH configuration information, and the plurality of RA preambles are transmitted through a same PRACH indicated by the PRACH configuration information (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives. Thus, if two or more eMTC UEs 201 transmit the same preamble sequence 205, the network equipment 202 may reply with a single RAR 210.” [0095]).

Regarding claim 19
Lai, as modified by Lee, previously discloses the random access method according to claim 16, 
Lai further discloses wherein information indicating the plurality of terminals (e.g. “eMTC UE 115” in Fig. 1) sharing the PRACH configuration information is transmitted from the base station (i.e. “network equipment 110” in Fig. 1) to the plurality of terminals (“After the network equipment 110 receives a Msg1 405a-d from each eMTC UE 115, the network equipment 110 knows the CE level corresponding to each eMTC UE 115 and will send Msg2 410a-d to the eMTC UEs 115 according to the same CE level. As depicted, each Msg2 410a-d includes at least a first RAR and a second RAR for the at least two eMTC UEs 115 transmitting on each PRACH resource set.” [0111]).

Regarding claim 20
Lai, as modified by Lee, previously discloses the random access method according to claim 16, 
Lee further discloses wherein even when the RA preambles of one or more terminals among the plurality of terminals are not transmitted, the different RARs for the plurality of terminals are transmitted from the base station (“Thereafter, when the terminal receives the RAR from the base station and transmits the Msg3 by the HARQ scheme, the terminal receives the Contention Resolution which is the response from the base station to complete the random access process. In this case, when the RAR is not received by the terminal or fail of the Msg3 HARQ transmission occurs or the Contention Resolution is not received by the terminal, the terminal reattempts the random access by performing the preamble transmission process in the same PRACH resource again. When the number of preamble transmission is more than the maximum number of preamble transmission determined from the base station during this process, the terminal determines that the selected coverage level is not appropriate to a current channel state, and changes the selected coverage level to the coverage level having a channel state lower by one step than the current channel state, and selects the preamble in the corresponding PRACH resource again to perform the random access procedure.” [0146]; Fig. 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464